UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    June 21, 2019

TONYE-D' MITIRA VICKERS-PEARSON,

                                                Plaintiff,                    OPINION AND ORDER

                            - against -                                             18-CV-7430 (ER)

CITY OF NEW YORK and NYC HEALTH+
HOSPITALS,

                                                Defendants.


Ramos,D.J.:

         Prose Plaintiff Tonye D'Mitira Vickers-Pearson brings this action against the City of

New York and NYC Health+ Hospitals ("Defendants") under 42 U.S.C. § 1983, alleging while

detained by the New York City Department of Correction ("NYDOC"), Defendants violated his

constitutional rights.

         Before this Court is Defendants' motion to dismiss the action for failure to state a claim.

For the reasons discussed below, Defendant's motion is GRANTED.

    I.       BACKGROUND 1

         On June 15, 2017, Vickers-Pearson while in the custody of the NYDOC was processed in

the Vernon C. Bain Center ("VCBC"). Pl.'s Compl. 4. While undergoing processing, Vickers-

Pearson alleges that his blood was drawn by someone in the medical facility to test for conditions

including tuberculosis. Id. Vickers-Pearson tested positive for tuberculosis, however he asserts



1
  The Court accepts as true for purposes of this motion the allegations contained in the Complaint, as well as facts in
Plaintiffs papers that are consistent with the allegations contained in his Complaint. See Walker v. Schult, 717 F.3d
119, 122 n. l (2d Cir. 2013) ("A district comt deciding a motion to dismiss may consider factual allegations made by
a prose party in his papers opposing the motion."); Vail v. City ofNew York, 68 F. Supp. 3d 412,427 (S.D.N.Y.
2014) ("Where new allegations in a pro se plaintiffs opposition memoranda are consistent with the allegations
contained in the Complaint, they may be read as supplements to the pleadings.").
that the Health + Hospitals employees never informed him of his positive diagnosis. 2 Id.

Vickers-Pearson already suffered from human immunodeficiency virus (HIV) during this time

and alleges that the staff at the medical facility was aware of his preexisting condition. 3 Id.

           On June 17, 2017, Dr. Muhammad Zaman, a Health+ Hospitals employee, noted that a

clinical appointment was scheduled for Vickers-Pearson for some time in the future. 4 Pl. 's. Ex.

B. Vickers-Pearson claims he was never brought to the scheduled appointment. 5 Pl.'s Mem.

Opp. Defs.' Mot. Dismiss 4.

           From June 15, 2017 through December 13, 2017, nearly six months, Vickers-Pearson

remained in the custody of the NYDOC transferring from the VCBC to the Otis Bantum

Correctional Center ("OBCC") and to the Brooklyn Detention Complex ("BKDC"). 6 Id.

Throughout that time, Vickers-Pearson alleges that the medical staffs failure to inform him

about the positive test or treat his tuberculosis exacerbated his symptoms. Id. Vickers-Pearson

alleges his T-cell count decreased while his HIV viral load increased to unhealthy levels. 7 In

addition, he alleges while in the custody ofNYDOC, he suffered breathing issues, continuous

coughing, sweating and fatigue as a result of his untreated tuberculosis. Id. When encountering

these symptoms, Vickers-Pearson repeatedly visited the Health+ Hospitals medical clinics. Id.




2
 Vickers-Pearson does not make it clear whether the results came in the same day he was seen or if they came in at
a different point in time.
3
    Vickers-Pearson does not say what the basis was for his belief that the medical staff was aware of his condition.
4
 It appears Vickers-Pearson made a clerical error in his complaint by writing the year 2019 instead of the year 2017.
The Court infers that Vickers-Pearson is referring to Exhibit B which provides the correct date including the year
2017.
5
    It is not clear from the note when the appointment was scheduled.
6
 Vickers-Pearson does not allege whether he was detained in Otis Bantum Correctional Center before or after being
detained in the Brooklyn Detention Complex. He also does not say how long he was detained in each facility.
7
  Vickers-Pearson does not say how he was informed of his deteriorating health conditions because he alleges
NYDOC medical facility employees did not treat him for any of his symptoms.

                                                            2
          Vickers-Pearson alleges Defendants were in possession of his medical records and should

have treated his tuberculosis and to prevent it from getting worse. 8 He asserts that he did not

find out about the positive test results until he was sentenced to a term of imprisonment and

transferred to the custody of the New York State Department of Correction and Community

Supervision ("DOCCS"), and alleges ifhe had known of the diagnosis, he would have requested

treatment. Id.

    II.      PROCEDURAL HISTORY

          Vickers-Pearson is currently incarcerated at Auburn Correctional facility, and while

detained, brought the present action against the City of New York ("the City") and the New York

City Department of Correction ("NYDOC") under 42 U.S.C. 1983 on August 16, 2018,

requesting relief in the amount of $350,000.

          On September 7, 2018, the Court dismissed the action against the NYDOC, and directed

the Clerk of the Court to add Health+ Hospitals as a defendant. 9 On October 10, 2018, Health &

Hospitals was served with the summons and complaint. On October 22, 2018, the City executed

their waiver of service and their answer was due December 21, 2018. On November 20, 2018

Health+ Hospitals requested an extension of time to file answer, which the Court granted on

November 26, 2018 for December 21, 2018. One day before the answer was due, the Defendants

filed a motion to dismiss Vickers-Pearson's complaint pursuant to Federal Rules of Civil

Procedure 12(f) for failure to comply with Rule 8(a)(2), and pursuant to Rule 12(b)(6) for failure

to state a claim for which relief can be granted.



8
 Vickers-Pearson does not say when his tuberculosis got worse. It is not clear ifhe had symptoms at the moment he
was tested or suffered from them shortly after.
9
  Section 1983 claims can be brought against NYC Health+ Hospitals Corp. because it "is a municipal corporation
that operates New York City municipal hospitals. Rookardv. Health and Hospitals C01p., 710 F, 2d 41, 43 (2d Cir.
1983).

                                                       3
   III.       LEGAL STANDARDS

             a. 12(b)( 6) Motion to Dismiss

          When ruling on a motion to dismiss pursuant to Rule 12(b)(6), district comis are required

to accept as true all factual allegations in the complaint and to draw all reasonable inferences in

the plaintiffs favor. Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013). However, this

requirement does not apply to legal conclusions, bare asse1iions, or conclusory allegations.

Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (citing Bell At!. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). In order to satisfy the pleading standard set forth in Rule 8, a complaint must

contain sufficient factual matter to state a claim for relief that is plausible on its face. Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 570). Accordingly, a plaintiff is required to support his

claims with sufficient factual allegations to show "more than a sheer possibility that a defendant

has acted unlawfully." Id. "Where a complaint pleads facts that are merely consistent with a

defendant's liability, it stops short of the line between possibility and plausibility of entitlement

to relief." Id. (quoting Twombly, 550 U.S. at 557).

             b. Pro Se Plaintiff

          Comis must construe a pro se complaint liberally, and interpret its claims as "rais[ing]

the strongest arguments that they suggest." Triestman v. Fed. Bureau ofPrisons, 470 F.3d 471,

474 (2d. Cir. 2006) (citing Pabon v. Wright, 459 F.3d 241,248 (2d Cir. 2006)). When a

plaintiffs claims involve civil rights violations, the Court applies this standard "with particular

force." Jackson v. N YS. Dep't of Labor, 709 F. Supp. 2d 218,224 (S.D.N.Y. 2010) (citing

McEachin v. McGuinnis, 357 F.3d 197,200 (2d Cir. 2004)). "However, even prose plaintiffs

asserting civil right claims cannot withstand a motion to dismiss unless their pleadings contain

factual allegations sufficient to raise a 'right to relief above the speculative level." Id. (citing



                                                   4
Twombly, 550 U.S. at 555). To survive a motion to dismiss pursuant to Rule 12(b)(6), a prose

plaintiffs pleadings still must contain "more than an unadorned, the defendant-unlawfully-

harmed me accusation." Iqbal, 556 U.S. at 678.

           c. Extrinsic Materials Beyond Complaint

       "When presented with a motion to dismiss pursuant to Rule 12(b)(6), the court may

consider documents that are referenced in the complaint, documents that the plaintiffs relied on

in bringing suit and that are either in the plaintiffs' possession or that the plaintiffs knew of when

bringing suit, or matters of which judicial notice may be taken." Silsby v. Icahn, 17 F. Supp. 3d

348, 354 (S.D.N.Y. 2014) (citing Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.

2002)). Furthermore, reliance must "render[] the document 'integral' to the complaint." For a

court to regard a document as "integral," "it must be clear on the record that no dispute exists

regarding the authenticity or accuracy of the document" and "[i]t must also be clear that there

exist no material disputed issues of fact regarding the relevance of the document." Faulkner v.

Beer, 463 F.3d 130, 134 (2d Cir. 2006). See also Davis v. McCready, 283 F. Supp. 3d 108, 118

(S.D.N.Y. 29, 2017) ("a court may only consider material extrinsic to the complaint in evaluating

a motion to dismiss when the extrinsic material is "either in [the] plaintiff['s] possession" or is

material "of which [the] plaintiff[ ] had knowledge and relied on in bringing suit").

       Here, Vickers-Pearson attaches part of his medical records, specifically his tuberculosis

lab test results from June 15, 2017, in his response to Defendants' motion to dismiss. Pl.'s Ex.

B. Vickers-Pearson alleges Dr. Zaman reviewed his medical file on June 17, 2017 and noted that

an appointment at some future date was scheduled for Vickers-Pearson. PL 's Mem. Opp. Defs.'

Mot. Dismiss 6. Accordingly, based on Dr. Zaman's knowledge of the positive test results,

Vickers-Pearson alleges Health+ Hospitals should have treated him for the illness. Id



                                                  5
Additionally, Vickers-Pearson refers to his medical summary at least four times in his complaint

and in his opposition to the Defendants' motion to dismiss. See id.; see also Sankara v. City of

New York, No. 15 Civ. 6928 (VSB), 2018 WL 14033236, *at 7 (S.D.N.Y. Feb. 22, 2018)

(finding that the "plaintiff refers to and relies upon his medical records from Correctional Health

Services, but does not attach the records to his complaint ... the defendants attach certain of

these records as an exhibit to their reply in support of their motion to dismiss; therefore, these

records are properly before [the court]"); see also Global Network Communications, Inc. v. City

ofNew York, 458 F. 3d 150, 157 (2d Cir. 2006) ("document containing obligations upon which

the plaintiffs complaint stands or falls, but which for some reason-usually because the

document, read in its entirety, would undermine the legitimacy of the plaintiffs claim-was not

attached to the complaint"). Thus, the Court may properly rely on the medical records provided

by Defendants.

       The records provided by Defendants directly contradict the allegation by Vickers-Pearson

that Defendants knew that he tested positive for tuberculosis and did nothing. The records reveal

that he was seen in the VCBC clinic on June 17, 2017 by Dr. Zaman, two days after he was

tested, and was told that he had tested positive for tuberculosis. Defs.' Ex. A. Vickers-Pearson's

lungs were examined and displayed no symptoms associated with tuberculosis. Id. Dr. Zaman

also ordered a follow up appointment which occurred the following day, June 18, 2017. Id.

During his follow up appointment, Vickers-Pearson was seen by Physician's Assistant D Oyen

Keene. Keene noted Vickers-Pearson was HIV positive and had tested positive for tuberculosis.

Defs.' Ex. B. When asked ifhe was suffering from any symptoms, Vickers-Pearson denied any

coughing or fever, only identifying he was experiencing some weight loss. Id. at 2. Keene noted

that Vickers-Pearson "was educated on PTB, its pathophysiology, course, treatment, medication



                                                  6
benefits/side effects, and [Vickers-Pearson] verbalized understanding and consented to

treatment." Id Keene noted "given [Vickers-Pearson's] h[istory of] HIV[,] would recommend

INH prophylaxis for 9 mo[nths] pending c[hest] x-ray results. Id at 3. Keene scheduled

Vickers-Pearson for a follow up appointment to review chest x-ray results and to offer Insoniazid

(INH). 10 Id On June 27, 2017 a chest x-ray was performed on Vickers-Pearson and revealed

"no evidence of active or chronic tuberculosis." Defs.' Ex. C. On July 10, 2017 Vickers Pearson

was seen by Dr. Lesly Jean Gilles. Defs.' Ex. D. Dr. Gilles noted that Vickers-Pearson "denied

any fever, weight loss and adenopathy or night sweat" and that he was "clinically stable." Id.

Dr. Gilles also noted that Vickers-Pearson "refused INH therapy and sign[ed] a refusal aware of

risk and consequences." Id. at 2. Vickers-Pearson signed a "Patient Refusal of Treatment" for

INH therapy on that same day, agreeing that he "understood [his] refusal [was] against the advice

of [his] health care practitioner." Defs.' Ex. E.


     IV.      DISCUSSION

              a. Eighth Amendment Claims for Denial of Medical Care

           The Eighth Amendment requires that prison officials take "reasonable measure[s] to

guarantee the safety of inmates in their custody." Hayes v. New York City Dep 't of Corrections,

84 F.3d 614, 620 (2d Cir. 1996); see also Gilmore v. Rivera, No. 13 Civ. 6955 (RWS), 2014 WL

1998227, at *2 (S.D.N.Y. May 14, 2014) ("Prison officials may neither deprive a prisoner of

basic human needs, e.g., food, clothing, shelter, medical care, and reasonable safety, nor expose

an inmate to conditions that pose an unreasonable risk of serious damage to his future health.")

(citations omitted). To prevail under the Eight Amendment, an inmate must show "(1) that the



10
 INH is used to treat tuberculosis infections, working to stop the growth of bacteria. Defs.' Reply Mem. Supp.
Mot. Dismiss 3.

                                                        7
deprivation alleged is 'objectively sufficiently serious' such that the plaintiff was denied 'the

minimal civilized measure of life's necessities,' and (2) that the defendant official possessed a

'sufficiently culpable state of mind' associated with 'the unnecessary and wanton infliction of

pain."' Trammel v. Keane, 338 F.3d 155, 161 (2d Cir. 2003); see also Farmer v. Brennan, 511

U.S. 825, 834 (1994) ("the inmate must show that he is incarcerated under conditions posing a

substantial risk of serious harm."); Fair v. Weiburg, No. 02 Civ. 9218 (KMK), 2006 WL

2801999, at *5 (S.D.N.Y. Sept. 28, 2006) ("[U]nder the Eighth or Fourteenth Amendments, a

prisoner must show that the prison official or state actor, acting with deliberate indifference to

the prisoner's safety, subjected the prisoner to a sufficiently serious deprivation."); Pizarro v.

NYC Health+ Hospital, No. 16 Civ. 5720 (KBF), 2018 WL 2059654, at *4 (S.D.N.Y. May 1,

2018) ("defendant need only provide reasonable care in the face of a sufficiently serious medical

condition, not the type of care that plaintiff would prefer").

        To satisfy the objective component, a plaintiff must allege a "sufficiently serious"

deprivation such that the deprivation "denied the minimal civilized measure oflife's necessities."

Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013). Generally, the "[n]ormal conditions of ...

confinement do not constitute an Eighth Amendment violation" and "[s]uch confinement is not

abnormal unless it is 'without penological justification, grossly disproportionate, or involving the

unnecessary and wanton infliction of pain."' Branch v. Goard, No. 05 Civ. 6495 (WHP), 2006

WL 2807168, at *5 (S.D.N.Y. Sept. 28, 2006) (quoting Smith v. Coughlin, 748 F.2d 783, 787 (2d

Cir. 1984)). "Although the seriousness of the harms suffered is relevant to calculating damages

and may shed light on the severity of an exposure, serious injury is unequivocally not a

necessary element of an Eighth Amendment claim." Willey v. Kirkpatrick, 801 F.3d 51, 68 (2d

Cir. 2015) (citing Hudson v. McMillian, 503 U.S. 1, 4 (1992)).



                                                  8
       To establish the subjective element of an Eighth Amendment claim, a plaintiff must

allege facts showing that a defendant either knew of and disregarded an "excessive risk of inmate

health and safety" or that he was aware of facts from which it could reasonably be inferred that a

substantial risk of serious harm existed. Caiozzo v. Koreman, 581 F.3d 63, 71 (2d Cir. 2009);

see also Farmer, 511 U.S. at 83 7. "Whether a prison official had the requisite knowledge of a

substantial risk is a question of fact subject to demonstration in the usual ways, including

inference from circumstantial evidence ... and a factfinder may conclude that a prison official

knew of a substantial risk from the very fact that the risk was obvious." Farmer, 511 U.S. at

842. Accordingly, "[a] prison official acts with deliberate indifference and thus 'has sufficient

culpable intent if he has knowledge that an inmate faces a substantial risk of serious harm and he

disregards that risk by failing to take reasonable measure to abate the harm."' Lee v. Artuz, No.

96 Civ. 8604 (JGK), 2000 WL 231083, at *4 (S.D.N.Y. Feb. 29, 2000) (quoting Hayes, 84 F.3d

at 620). "Moreover, negligence, even if it constitutes medical malpractice, does not without

more, engender a constitutional claim." Chance v. Armstrong, 143 F. 3d 698, 703 (2d Cir. 1998)

(quoting Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).


       Vickers-Pearson alleges that he was deprived of medical care because Health+ Hospitals

employees knew of his positive tuberculosis test results and failed to treat him for it. He alleges

that he visited these facilities on multiple occasions and each time complained of symptoms

consistent with tuberculosis including breathing issues, coughing, sweating, and fatigue.

Because his tuberculosis remained untreated for six months, Vickers-Pearson alleges his health

deteriorated, claiming his HIV viral load increased while his T cell count decreased to very

unhealthy levels and could have been fatal. However, the medical records that are properly

before the Court establish, contrary to what Vickers-Pearson alleges, that he was told about the


                                                 9
positive test results and was scheduled for numerous follow up visits with medical staff to

address the results. See Campbell v. New York City, No. 12 Civ. 2179 (CBA) (VMS), 2014 WL

4199717, at *4 (E.D.N.Y. May 7, 2014) (the court considered plaintiffs medical records in

denying defendants' motion for reconsideration and concluded that the records contradicted the

facts alleged in his complaint). In addition, he was offered a course of treatment that specifically

addressed tuberculosis and he affirmatively declined. See id. Moreover, Vickers-Pearson's

medical records indicate that he was not suffering from any of symptoms he alleges while

detained in VCBC. Defs.' Ex. B. See Williams v. Williams, No. 13 Civ. 3154 (RA), 2015 WL

568842, at *5 (S.D.N.Y. Feb. 11, 2015) (plaintiffs medical records d[id] not indicate that the

delay in diagnosing and treating his broken finger exacerbated his medical condition, caused

infection, or otherwise subjected him to an increased risk of harm).

       Here, based upon the medical records, the Court finds that there is no basis for the

allegation that he was denied medical care. See Campbell, 2014 WL 4199717, at *4. Even

further, Vickers-Pearson's medical records establish he was info1med about the positive

tuberculosis result and he refused treatment. Defs.' Ex. E. Accordingly, the complaint must be

dismissed.

             b. Leave to Amend

       District courts have broad discretion in deciding whether to grant leave to amend.

Pasternackv. Laboratory C01p. ofAm., 892 F. Supp. 2d 540, 548-49 (S.D.N.Y. 2012). "When

address[ing] a prose complaint, a district comi should not dismiss without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.'' Thompson v. Carter, 284 F. 3d 411,416 (2d Cir. 2002) (quoting Branum

v. Clark, 927 F. 2d 689, 705 (2d Cir. 1991)). The Second Circuit has reaffirmed that the "liberal



                                                 10
spirit" of the Federal Rules entails a "strong preference of resolving disputes on the merits."

Loreley Financing (Jersey) No. 3 v. Wells Fargo Securities, LLC, 797 F.3d 160, 190-91 (2d Cir.

2015) (quoting Williams v. Citigroup Inc., 659 F.3d 208, 212-13 (2d Cir. 2011)). Comis deny

leave to amend where the amendment would be futile or would result in undue prejudice to the

opposing party. Holmes v. Grubman, 568 F. 3d 329, 334-35 (2d. Cir. 2009). In the instant

action, Defendants ask the Court deny Vickers-Pearson any leave to amend his complaint

because the medical records flatly belie the allegations that he was not told about the test results

or offered care. Accordingly, an amendment would be futile.

         The Court will not grant leave to amend the complaint. See Riddick v. Semple, 731 Fed.

App 'x. 11, 16 (2d Cir. 2018) (district court did not abuse its discretion in denying plaintiff leave

to amend because claims "had substantive flaws that would not benefit from re-pleading"); see

also Ruffolo v. Oppenheimer & Co., No. 90 Civ. 4593 (SWK), 1992 WL 232084, at *4

(S.D.N.Y. Sept. 1, 1992) ("no useful purpose would be served by granting the plaintiff the

opportunity to serve an amended complaint"). Not only was Vickers-Pearson told about the test

result, he signed a refusal to receive the recommended treatment for his tuberculosis. See

Peterec-Tolino v. New York, 364 Fed. Appx. 708, 710 (2d Cir. Feb. 10, 2010) (plaintiff did not

allege "sufficient facts that would establish that he suffered a wrong that could be remedied in

federal district comi"). The Court finds that Vickers-Pearson's allegations are unsuppo1ied by

the facts presented and an amendment would be futile. 11




11
  Because the Court finds that the complaint fails to state a claim, it will not analyze Defendants' alternative motion
that the plaintiff file a more definite statement.

                                                          11
   V.       Conclusion

         For the reasons set forth above, Defendants' motion to dismiss is granted. The Clerk of

the Court is respectfully directed to terminate the motion, Doc. 20, and close the case.

         It is SO ORDERED.



Dated:     June 21, 2019
           New York, New York

                                                                       EdgardoRambs, U.S.D.J.




                                                12
